Citation Nr: 0117242	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service with the Philippine 
Army from October 1941 to November 1942 and November 1945 to 
March 1946, and with the Philippine Scouts September 1946 to 
March 1949.  He was a Prisoner of War (POW) of the Japanese 
Government from April to August 1942.  The veteran died in 
December 1980.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Manila, the 
Republic of the Philippines, which denied a request to reopen 
a claim of service connection for the cause of the veteran's 
death.  A notice of disagreement was received in October 
1999, a statement of the case was issued in February 2000, 
and a timely substantive appeal was received in February 
2000.

The Board notes that, in an August 1981 decision, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  The appellant was notified of 
this denial in August 1981, and she did not file an appeal 
with this RO decision, and it became final.  38 U.S.C.A. 
§ 7105.  A previously denied claim may not be reopened absent 
new and material evidence.  38 U.S.C.A. § 5108.  Yet, in the 
February 2000 statement of the case, it appears the RO denied 
the claim on the merits.

The United States Court of Appeals for Veterans Claims has 
held that the Board does not have jurisdiction to consider a 
claim which has been finally adjudicated unless new and 
material evidence has been submitted.  Thus, as a preliminary 
matter, the Board must first determine whether new and 
material evidence has been submitted before proceeding to 
decide a case on the merits.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  Accordingly, the issue on appeal is as stated on the 
title page of this decision.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of service connection 
for the cause of the veteran's death in August 1981; the 
appellant was notified of this decision in August 1981 and 
she did not file an appeal.

2.  Additional evidence submitted since the August 1981 
decision is cumulative of evidence previously considered, is 
neither competent nor probative of the material matters for 
which the claim was previously denied, and it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

As the evidence received since the RO's August 1981 denial of 
the claim of service connection for the cause of the 
veteran's death is not new and material, the decision is 
final and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the RO in 
the January 1999 rating decision.  In this document, the 
appellant has been furnished notice of the applicable laws 
and regulations regarding new and material evidence and 
service connection for the cause of the veteran's death.

With regard to the assistance requirements of the new law, 
the Board observes that no additional pertinent evidence has 
been identified by the appellant.  Under the circumstances of 
this case, where there has been substantial compliance with 
the Veterans Claims Assistance Act of 2000, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The RO denied the appellant's claim of service connection for 
the cause of the veteran's in August 1981.  She was notified 
of that determination and furnished notice of appellate 
rights and procedures by letter in August 1981.  However, she 
did not file a notice of disagreement, and the August 1981 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, a claim which is the subject of a prior 
final decision will be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

In the case of former POW's, VA regulations provide that a 
number of diseases will be considered service-connected if 
found at any time after discharge or release from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  See 
38 C.F.R. §3.309(c).  For purposes of applying 38 C.F.R. 
§ 3.309, the term "beriberi heart disease" includes ischemic 
heart disease in a former POW who experienced localized edema 
during captivity.  Id.

The veteran's death certificate shows that he died in 
December 1980.  The cause of his death was certified as 
cardiorespiratory arrest due to a cerebral vascular accident 
(CVA) and hypertension.

During the veteran's lifetime, he was service-connected for 
the following disabilities:  Residuals of a shell fragment 
wound to the left thorax, rated 20 percent disabling; 
residuals of a shell fragment wound to the left thigh, rated 
10 percent disabling; shell fragment wound scars to the left 
flank, rated 0 percent; and shell fragment wound scars to the 
left arm, rated 0 percent.  The combined evaluation for his 
service-connected disabilities was 30 percent.

The RO denied the appellant's claim of service connection for 
the cause of the veteran's death in August 1981.  The RO 
determined that the evidence did not show that the veteran's 
service-connected disabilities were etiologically related to 
the cause of his death or that they materially or 
substantially contributed to his death.

The appellant contends that the veteran was treated for 
beriberi heart disease during his captivity as a POW.  
Therefore, she maintains that that service connection is 

warranted for beriberi heart disease under the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309, and that beriberi 
heart disease caused the veteran's death.

Evidence which the appellant has added to the record since 
the August 1981 decision includes an affidavit, a duplicate 
copy of an affidavit, a private medical record, and a 
certification from the City of Dagupan, Office of the City 
Local Civil Registrar.

The Board is of the opinion that the appellant has not 
presented new and material evidence to warrant a reopening of 
her claim of service connection for the cause of the 
veteran's death.  The January 1946 affidavit from a former 
serviceman who served with the veteran is new as it was not 
of record at the time of the August 1981 RO decision, and 
because it shows that he believed that the veteran was 
treated for beriberi in 1942.  However, this affidavit not 
probative or material because this former serviceman is a 
layman and, as a layman, he is not qualified or competent to 
render an opinion as to a medical diagnosis, etiology or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, beriberi is not mentioned in the 
contemporaneous service medical records or in an affidavit 
the veteran completed after having been a POW.  The affidavit 
asked for information regarding pertinent diseases or 
injuries.

It is noted that the January 1961 affidavit from another 
serviceman who served with the veteran is not new, as it was 
available for the RO's review in 1981.

The private medical record from I. Siarno, M.D., is new, as 
it was not available for the RO's review in August 1981; yet, 
it is not probative or material as it relates only to the 
nature of the veteran's service-connected disabilities in 
1977.  In addition, it does not show that his any of these 
disabilities, in any way, were etiologically related to the 
cardio respiratory arrest due to CVA and hypertension, which 
later caused the veteran's death.  Thus, this private medical 
record is relevant only as to the nature of his service-
connected disabilities years after his separation from 
service.

The November 1983 certification from the City of Dagupan, 
Office of the City Local Civil Registrar, is new as it was 
not available for the RO's review in August 1981, and because 
it reflects that gunshot wounds contributed to the veteran's 
death.  However, this document is not probative or material 
as it is inconsistent with the December 1980 death 
certificate that lists only cardiorespiratory arrest due to a 
CVA and hypertension as his cause of death.  

Significantly, this document also appears to have been 
altered as it adds information that is not included on the 
death certificate that had been received at the office in 
December 1980.  Therefore, its credibility in general is 
suspect and the Board does not give credence to it.

To summarize, the Board finds the additional evidence that 
the appellant has submitted in support of her claim of 
service connection for the cause of the veteran's death is 
either cumulative of prior evidence, or neither competent nor 
probative of the material matters for which the claim was 
previously denied.  The "new" evidence submitted is not 
"material" because by itself, or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  The record does not include or refer to the existence 
of competent evidence of the veteran having had ischemic 
heart disease.  Therefore, the Board finds that the evidence 
submitted is not new and material and that the claim of 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the appeal is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

